People v Catronio (2018 NY Slip Op 04955)





People v Catronio


2018 NY Slip Op 04955


Decided on July 3, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 3, 2018

Sweeny, J.P., Webber, Kern, Oing, JJ.


7041 273/15

[*1]The People of the State of New York, Respondent,
vTodd Catronio, Defendant-Appellant.


Christina A. Swarns, Office of the Appellate Defender, New York (Caitlin Glass of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Alexander Michaels of counsel), for respondent.

Judgment, Supreme Court, New York County (Bonnie G. Wittner, J.), rendered January 7, 2016, convicting defendant, upon his plea of guilty, of attempted robbery in the second degree, and sentencing him to a term of two years, with three years' postrelease supervision, unanimously modified, on the law, to the extent of reducing the period of postrelease supervision to two years, and otherwise affirmed.
As the People concede, the sentence should be reduced as indicated in order to conform to the terms of the negotiated plea.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JULY 3, 2018
CLERK